Case 1:15-cv-00842-RGA Document 592 Filed 07/12/21 Page 1 of 4 PageID #: 35051




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE



 IN RE CHANBOND, LLC, PATENT                     C.A. No. 15-842-RGA
 LITIGATION
                                                  CONSOLIDATED
 THIS DOCUMENT RELATES TO:


 ChanBond, LLC v. Atlantic Broadband            C.A. NO. 15-842-RGA
 Group, LLC


 ChanBond, LLC v. Bright House Networks,        C.A. NO. 15-843-RGA
 LLC


 ChanBond, LLC v. Cable One, Inc.               C.A. NO. 15-844-RGA


 ChanBond, LLC v. Cablevision Systems           C.A. NO. 15-845-RGA
 Corporation and CSC Holdings, LLC


 ChanBond, LLC v. Cequel Communications,        C.A. NO. 15-846-RGA
 LLC and Cequel Communications Holdings I,
 LLC d/b/a Suddenlink Communications


 ChanBond, LLC v. Charter Communications,       C.A. NO. 15-847-RGA
 Inc.


 ChanBond, LLC v. Comcast Corporation and       C.A. NO. 15-848-RGA
 Comcast Cable Communications, LLC


 ChanBond, LLC v. Cox Communications, Inc.      C.A. NO. 15-849-RGA


 ChanBond, LLC v. Mediacom                      C.A. NO. 15-850-RGA
 Communications Corporation
Case 1:15-cv-00842-RGA Document 592 Filed 07/12/21 Page 2 of 4 PageID #: 35052




 ChanBond, LLC v. RCN Telecom Services,                        C.A. NO. 15-851-RGA
 LLC


 ChanBond, LLC v. Time Warner Cable Inc.                       C.A. NO. 15-852-RGA
 and Time Warner Cable Enterprises, LLC


 ChanBond, LLC v. WaveDivision Holdings,                       C.A. NO. 15-853-RGA
 LLC


 ChanBond, LLC v. WideOpen West Finance,                       C.A. NO. 15-854-RGA
 LLC



      JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH
                               PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the terms of

a separate agreement, Plaintiff ChanBond, LLC (“ChanBond”) and Defendants Atlantic

Broadband Group, LLC, Bright House Networks, LLC, Cable One, Inc., Cablevision Systems

Corporation, CSC Holdings, LLC, Cequel Communications, LLC, Cequel Communications

Holdings I, LLC d/b/a Suddenlink Communications, Charter Communications, Inc., Comcast

Corporation, Comcast Cable Communications, LLC, Cox Communications, Inc., Mediacom

Communications Corporation, RCN Telecom Services, LLC, Time Warner Cable Inc., Time

Warner Cable Enterprises, LLC, WaveDivision Holdings, LLC, and WideOpen West Finance,

LLC (collectively, “Defendants”) have agreed to settle, adjust and compromise all claims in the

above-captioned actions and, therefore, jointly stipulate, subject to the approval of the Court, to

the dismissal of the above-captioned actions and all claims by ChanBond against Defendants and

all counterclaims by Defendants against ChanBond made therein with prejudice to the re-filing

of the same.



                                                 2
Case 1:15-cv-00842-RGA Document 592 Filed 07/12/21 Page 3 of 4 PageID #: 35053




                The parties agree that all costs and expenses relating to these litigations (including

attorney and expert fees and expenses) shall be borne solely by the party incurring the same.


                        12 day of ______________,
       SO ORDERED this _____         July         2021.


                                                /s/ Richard G. Andrews
                                               ___________________________________
                                               Hon. Richard G. Andrews
                                               United States District Judge




Dated: July 9, 2021                                     Respectfully Submitted,

 BAYARD, P.A.                                         MORRIS, NICHOLS, ARSHT &TUNNELL LLP

 /s/ Ronald P. Golden III                             /s/ Jennifer Ying
 Stephen B. Brauerman (No. 4952)                      Jack B. Blumenfeld (#1014)
 Ronald P. Golden III (No. 6254)                      Jennifer Ying (#5550)
 BAYARD, P.A.                                         1201 N. Market Street
 600 N. King Street, Suite 400                        P.O. Box 1347
 Wilmington, Delaware 19801                           Wilmington, DE 19899-1347
 (302) 655-5000                                       (302) 658-9200
 sbrauerman@bayardlaw.com                             jblumenfeld@mnat.com
 rgolden@bayardlaw.com                                jying@mnat.com

 Counsel for ChanBond, LLC                            Counsel for Defendants


 Of Counsel:                                          Of Counsel:

 Robert A. Whitman (pro hac vice)                     Michael Brody
 Mark S. Raskin (pro hac vice)                        Saranya Raghavan
 John F. Petrsoric (pro hac vice)                     WINSTON & STRAWN LLP
 Michael DeVincenzo (pro hac vice)                    35 W. Wacker Drive
 KING & WOOD MALLESONS LLP                            Chicago, IL 60601
 500 Fifth Avenue, 50th Floor                         312-558-5600
 New York, New York 10110                             mbrody@winston.com
 212-319-4755                                         sraghavan@winston.com
 robert.whitman@us.kwm.com
 mark.raskin@us.kwm.com
 john.petrsoric@us.kwm.com                            David P. Enzminger
 michael.devincenzo@us.kwm.com                        Nimalka Wickramasekera


                                                  3
Case 1:15-cv-00842-RGA Document 592 Filed 07/12/21 Page 4 of 4 PageID #: 35054




                                          WINSTON & STRAWN LLP
                                          333 S. Grand Avenue
                                          38th Floor
                                          Los Angeles, California 90071
                                          denzminger@winston.com
                                          nwickramasekera@winston.com

                                          Krishnan Padmanabhan
                                          WINSTON & STRAWN LLP
                                          200 Park Avenue
                                          New York, NY 10166
                                          212-294-4700
                                          kpadmanabhan@winston.com


                                          James Lin
                                          WINSTON & STRAWN LLP
                                          275 Middlefield Rd.
                                          Menlo Park, CA 94025
                                          650-858-6500
                                          jalin@winston.com

                                          Thomas M. Melsheimer
                                          Renee Skinner
                                          Alex C. Wolens
                                          WINSTON & STRAWN LLP
                                          2121 North Pearl Street, Suite 900
                                          Dallas, TX 75201
                                          (214) 453-6500
                                          tmelsheimer@winston.com
                                          rskinner@winston.com
                                          awolens@winston.com




                                      4
